February 11, 1939


Honorable Morris Ralston
County Attorney
Titus County
Mt. Pleasant, Texas

Dear Mr. Rolstxm:

                                OpinionNo.O-1gg
                                Re: Consolidation of one integral
                                     unit of rural high school dis-
                                     trict with another school dis-
                                     trict outside rural high school .
                                     district unit

On February 10th the following wire was received from you:

     "Would appreciate a telegraphic reply western union collect
     to the following question. Where two contigioua common
     school districts have been by the county board of trustees
     consolidated as rural high school district, then can one
     of such distri&thereafter, without the consent of the
     county board, petition the county judge for an election
     as provided by Article 2806 to determine whether or not
     that one district can be consolidated with some other
     district for school purposes, and will county judge be
     required to call such election notwithstanding prior
     consolidation with other district for rural high school
     purposes?"

and on that date we answered you by the following wire:

     "Pete1 school consolidation election stop county school
     trustees group cannot consolidate contigious districts
     forming rural hi& school districts Article 292a et seq
     stop grouped districts become corporate body composed of
     nuclear districts stop whole is one corporation and inte-
     gral unit cannot act independent of other integral units
     thereof stop county judge without authority call consoli-
     dation elections conditions stated."

In further answer to the inquiry made, we give you this letter and advise
that we are hesitant to wire an answer to request made by telegram due
to the fact that the cases are not always clear to us that you have in
mind.
Hon. Morris Rolston, Feb. 11, 1939, Page 2   (O-19)



You use the words "notwithstanding prior consolidation with other district
for rural high school purposes" is confusing in that Article 2806, Revised
Statutes, and other Articles relating to consolidation, and Article 2922a
et seq. are altogether different methods, and our answer to your wire
,was besed upon the assumption that you aretalking about the fact that
one district was prior thereto grouped with another district by the
county board of school trustees under Article 2922a, et seq., thereby
forming a rural high school district with one board of trus&ees over
the whole of the high school'district thus formed, and on this basis,
we give you this letter in order that we may make ourselves~clearer.

Consolidation is first raised under the present school laws as we find
them to be by virtue of Article 2681, and this law is held constitutions
in the case of Stinson v. Graham, 286 S.W. 264, however, in the
subsequent Article 2695, the question seems to be raised that the county
superintendent b.aspower to consolidate districts in certain instances,
but a ruling by the Department of Education has held that such power is
not given the county superintendent by virtue of this Article. This
then brings the matter down to the statute referred to in your wire, i,
e. Article 2806, held as the then exclusive method of consolidation.
Dover School v. County Trustees, 248, S. W. 1062, This particular law,
by its own terms, refers to consolidation of common school districts
and consolidation of independent school districts.

The next step we will discuss is the grouping and annexing statute
called Article 292a, et seq. Under this chapter another method of
organization of high school districts Is given and broad powers are
delegated to the board of county school trustees. Their power of
organization is limited in these instances to rural high school districts
composing of seven or fewer in number of nuclear districmand to areas
of 100 square miles or less without a vote of the people, but they may
go further by election as is provided, in the subsequent articles dealing
with the same subject.

These rural high school districts are organized with one board of
trustees over the entire district and the integral units thereof are a
part of the larger corporate whole and, of course, must be subservient
therein. It is true that the integral part still exists, but the
high school set up is one corporate body.

The Legislature evidently has in mind situations arising like that
evidently existing in your county, and your attention is called to part
of Article 2922f, which provides in part:
Hon. Morris Rolston, Feb. 11, 1939, Page 3     (O-159)



     J’. . . and said district may be consolidated by the comty
     board of school trustees with some other district or districts
     for elementary school purposes; provided that if there is
     more than one white or one colored school in such a elementary
     school district the board of trustees of the said rural high
     school districts or an independent district, as the case
     may be, may consolidate such white or colored schools of
     the elementary district; . . . *

Thus it can be seen by this and other articles of this chapter relating
to schools that it was the intention of the Legislature to vest the
provisions of the rural high school creation in county boards of school
trustees, and if one elementary district of the whole could consolidate
by election with some outside school, there would be an immediate conflict
of the boards of trustses~of the consolidated district with that of the
rural high school district.

Ye, therefore, hold that an elementary district of a rural high school
district cannot consolidate by election with a district outside the
rural high school fsmily theretofore formed and have a conflict in the
governing bodies of the rural high school and the consolidated district,
and your question is answered in the negative.

                                             Yours very truly

                                     ATTORNEY -          OF TEXAS

                                     s/      George S. Berry



                                     BY
                                             George S. Berry
                                                   Assistant

GSB:R/ldu

APPROVED:
s/ Gerald C. Mann
AT!COFNEY GENERAL OF TEXAS